Case: 1:20-cv-07212 Document #: 69 Filed: 06/09/21 Page 1 of 1 PageID #:3929




                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

 KTM AG,
                                                          Case No: 20-cv-7212
           Plaintiff,


 v.                                                                      FILED                CRL
                                                                              6/9/2021
                                                                                        . BRUTO N
                                                                           THOMA.SDG  IS TRICT COUR
                                                                                                    T
                                                                        CLER K , U .S
 Excursion,

         Defendant,




   Notice of withdrawal of the motion to dismiss the plaintiff's
                                        complaint


      Defendant excursion has reached settlement agreement with plaintiff on June 8.
 Defendant agreed to pay a certain amount of settlement money to the plaintiff in
 exchange for the plaintiff dismissing all causes of action in the complaint as to
 defendant excursion. So defendant hereby withdraws its Motion To Dismiss Plaintiff’s
 Complaint [DKT.63].
                        Defendant No.                 Store Name
                            192                         excursion



 Date: June 9,2021                                               Respectfully submitted
             Shen Zhen, China
                                                               /s/钟作贵(Zhong Zuo Gui)
                                                                 Owner of store Excursion
                                        Address：7011, Jinqiao Garden, Donghuan 1st Road,
                                                        Longhua District, Shenzhen, China.
                                                            E-mail: chenyanlvjie@qq.com
                                                           Phone number: 189-8520-6277
                                                                       Pro se litigant
